Citation Nr: 1739978	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-21 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental condition for compensation purposes.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for injury of the right ring finger.

3.  Whether new and material evidence has been received to reopen the claim of the entitlement to service connection for degenerative arthritis L4-S1 with low back strain.

4.  Entitlement to service connection for a right ring finger disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for residuals of circumcision.

7.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae.

8.  Entitlement to a compensable disability rating for puncture wound right foot with plantar warts.

9.  Entitlement to an initial disability rating in excess of 10 percent for callous right distal metatarsal associated with puncture wound right foot with plantar warts.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to service connection for a gastrointestinal disability, claimed as bleeding ulcers of the stomach, will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, July 2011, February 2012, January 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the evidentiary record.

At the December 2016 hearing before the Board, the Veteran's representative filed a motion requesting to advance the Veteran's appeal on the Board's docket due to the Veteran's homelessness.  The Board finds the evidence of record establishes that sufficient cause has been shown.  Therefore, the Board grants the motion, and accordingly, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The RO has indicated the Veteran's claim of entitlement to an increased disability rating for callous right distal metatarsal is on appeal from the January 2013 rating decision.  However, in May 2011 VA received a timely notice of disagreement from the Veteran's former attorney representative with the April 2011 rating decision which granted entitlement to service connection and assigned the initial 10 percent disability rating.  In June 2011, VA received a statement from the Veteran indicating he did not disagree with the decision on the case for callous, right distal metatarsal of right foot.  However, this statement was not dated and was not physically signed by the Veteran; the typed signature was only an initial.  The Veteran also did not specify that he wished to withdraw the issue from his appeal.  Accordingly, the Board finds the statement received in June 2011 does not constitute a valid withdrawal by the Veteran of the appeal as to that issue.  38 C.F.R. § 20.204 (2016); see also May 2012 attorney representative brief.  Accordingly, the April 2011 rating decision did not become final, and the claim for an increased disability rating for callous right distal metatarsal is on appeal from the April 2011 rating decision.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will consider all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The following issues will be addressed in this decision: whether new and material evidence has been received to reopen claims of entitlement to service connection for injury of the right ring finger and for degenerative arthritis L4-S1 with low back strain; entitlement to service connection for residuals of circumcision and a dental condition for compensation purposes; entitlement to increased disability ratings for pseudofolliculitis barbae (PFB), puncture wound right foot with plantar warts, and callous right distal metatarsal; and entitlement to a total disability rating based on individual unemployability (TDIU).  The issue of entitlement to service connection for a gastrointestinal disability will be addressed in a separate decision because multiple hearings were held on that issue before different Veterans Law Judges.

The issues of entitlement to service connection for a right ring finger disability, a low back disability, and residuals of circumcision, entitlement to increased disability ratings for PFB, puncture wound right foot with plantar warts, and callous right distal metatarsal, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the December 2016 hearing before the Board, the Veteran's representative testified the Veteran wished to withdraw his claim of entitlement to service connection for a dental condition for compensation purposes.

2.  A January 2007 rating decision denied reopening a claim of entitlement to service connection for injury of the right ring finger.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

3.  Some of the evidence received since January 2007, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for injury of the right ring finger.

4.  An October 2009 rating decision denied reopening a claim of entitlement to service connection for degenerative arthritis L4-S1 with low back strain.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

5.  Some of the evidence received since October 2009, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for degenerative arthritis L4-S1 with low back strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a dental condition for compensation purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The January 2007 rating decision, which denied reopening the Veteran's claim of entitlement to service connection for injury of the right ring finger, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

3.  The additional evidence received since the January 2007 rating decision is new and material, and the claim of entitlement to service connection for injury of the right ring finger is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The October 2009 rating decision, which denied reopening the Veteran's claim of entitlement to service connection for degenerative arthritis L4-S1 with low back strain, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

5.  The additional evidence received since the October 2009 rating decision is new and material, and the claim of entitlement to service connection for degenerative arthritis L4-S1 with low back strain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During the December 2016 hearing before the Board, the Veteran's representative testified that the Veteran wished to withdraw his claim of entitlement to service connection for a dental condition for compensation purposes.  This communication from the Veteran's representative shows a clear desire on the Veteran's part to withdraw these issues from his appeal.  

As the Veteran has withdrawn the appeal as to the claim of entitlement to service connection for a dental condition for compensation purposes, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


Reopening Claims of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In February 1984, the RO denied the Veteran's claim of entitlement to service connection for an injury of the right ring finger because the Veteran failed to report for a scheduled examination.  The Veteran did not submit a notice of disagreement with the February 1984 rating decision.  No new and material evidence was received by VA within one year of the issuance of the February 1984 rating decision.  As such, the February 1984 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In a May 1990 rating decision, the RO denied the claim of entitlement to service connection for an injury of the right ring finger based on the determination there was no evidence the Veteran incurred any injury to the right ring finger during military service.  The Veteran did not submit a notice of disagreement with the May 1990 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 1990 rating decision.  As such, the May 1990 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Following the May 1990 rating decision, for evidence to be new and material, it would have to tend to show that the Veteran suffered an injury of the right ring finger during active duty service, and/or that a current right ring finger disability is related to his active duty service.

In a March 2004 rating decision, the RO denied to reopen the claim of entitlement to service connection for injury right finger based on the determination that the evidence submitted was not new and material.  In April 2004, VA received a statement from the Veteran indicating he hurt his finger during service, and that it is now deformed and he has been having ongoing injuries with the same finger since becoming a civilian.  The Veteran stated his VA treatment records indicated he had seen a doctor many times for re-injuring his finger.  

First, the Board finds the April 2004 statement from the Veteran did not constitute a timely notice of disagreement.  The Veteran did not indicate he disagreed with the March 2004 rating decision, or that he wished to appeal that decision.  The Veteran merely repeated his contentions as to why he believed he has a current right ringer disability related to his active duty service.  See 38 C.F.R. § 20.201 (2003).  Further, the Board finds this statement did not constitute new and material evidence as it was redundant of the Veteran's contentions already of record.  See, e.g., December 2002 Veteran statement; February 1990 VA Form 21-526; December 1983 VA Form 21-526.  Accordingly, the March 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

In a January 2007 rating decision, the RO denied to reopen the claim of entitlement to service connection for injury right finger based on the determination the evidence continued to show the condition was not incurred in or aggravated by military service.  The Veteran did not submit a notice of disagreement with the January 2007 rating decision.  No new and material evidence was received by VA within one year of the issuance of the January 2007 rating decision.  As such, the January 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

In a May 2005 rating decision, the RO denied the claim of entitlement to service connection for degenerative arthritis L4-S1 with low back strain based on the determination that although there was a record of treatment in service for low back strain, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  The Veteran did not submit a notice of disagreement with the May 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 2005 rating decision.  As such, the May 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

In an October 2009 rating decision, the Columbia, South Carolina RO denied to reopen the claim of entitlement to service connection for degenerative arthritis L4-S1 with low back strain based on the determination that new and material evidence showing a chronic disability and its relationship to the Veteran's military service had not been received.

In a statement received in October 2009, the Veteran contended that he had never said his current back condition is from when he served, but that it started there.  The Board finds the October 2009 statement from the Veteran did not constitute a timely notice of disagreement.  The Veteran did not indicate he disagreed with the October 2009 rating decision, or that he wished to appeal the decision regarding the claim of service connection for a back condition.  See 38 C.F.R. § 20.201 (2008).  Further, the Board finds this statement did not constitute new and material evidence, as it was redundant of the Veteran's contentions already of record.  See, e.g., April 2009 Veteran statement; June 2008 informal claim.  Accordingly, the October 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Since the final January 2007 rating decision, the Veteran testified before the Board in December 2016 that he injured his right ring finger in service when the iron part of a bunk bed was accidentally dropped onto his finger.  In March 2017 the Veteran submitted a nexus statement from a private physician stating that the Veteran is currently unable to flex or extend his right fourth digit, and opining that the Veteran's current disability is caused by or a result of his military service because he injured his hand in service when it was caught in a rope.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in January 2007, and indicates the Veteran has a current disability of the right ring finger which may be related to an injury to the Veteran's right hand during active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for injury of the right ring finger.  See Shade, 24 Vet. App. 110.

Since the final October 2009 rating decision, entitlement to service connection for callous right distal metatarsal associated with puncture wound right foot with plantar warts has been established, rated as 10 percent disabling.  See April 2011 rating decision.  A January 2011 VA feet examination report indicated the Veteran's callous of the right distal metatarsal is related to abnormal weight-bearing on his right foot due to his service-connected residuals of a puncture wound to the right foot.  In May 2012, the Veteran's former representative contended the Veteran's current low back disability was caused or aggravated by his service-connected right foot disability because the Veteran has gained weight due to the service-connected right foot disability, and/or because the Veteran's gait has been altered due to favoring his right foot.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 2009, and indicates the Veteran has a current back disability which may be caused or aggravated by a service-connected disability.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative arthritis L4-S1 with low back strain.  See Shade, 24 Vet. App. 110.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for an injury of the right ring finger and degenerative arthritis L4-S1 with low back strain as it raises a reasonable possibility that the Veteran has current disabilities which may have been incurred during or are related to the Veteran's active duty service, or are related to a service-connected disability.  To this extent only, the benefits sought on appeal are granted.


ORDER

The appeal as to the claim of entitlement service connection for a dental condition for compensation purposes is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for injury of the right ring finger is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for degenerative arthritis L4-S1 with low back strain is reopened.


REMAND

Regarding the Veteran's claim of service connection for a low back disability, the Veteran was afforded a VA back examination in May 2013.  The May 2013 VA examiner opined that that Veteran's low back condition (muscle strain/sprain) is less likely than not caused by his military service because the Veteran had a mild muscle strain in the military, and the Veteran's current low back conditions are most likely caused by morbid obesity with severe lack of physical conditioning.  The examiner stated this is not related to the military or any military-related disability.  However, the May 2013 VA examiner did not provide a rationale for the opinion the Veteran's obesity is not related to any military-related disabilities, and did not address the May 2012 contentions of the Veteran's former representative that the Veteran's weight gain and/or current low back disability was caused or aggravated by his service-connected right foot disabilities, as discussed above.  Accordingly, on remand the AOJ should obtain an addendum medical opinion to address the nature and etiology of any current low back disability, to include whether it is caused or aggravated by the Veteran's service-connected right foot disabilities.

Regarding the Veteran's claim of service connection for a right ring finger disability, the Veteran has contended since December 1983 that he injured his right ring finger during active duty service.  As discussed above, the Veteran testified he injured his right ring finger in service when the iron part of a bunk bed was accidentally dropped onto his finger.  The Veteran's service treatment records include a February 1978 complaint that appears to be regarding one of the Veteran's little fingers, but otherwise do not document complaints or treatment for the Veteran's right hand or fingers.  VA treatment records indicate the Veteran dislocated his right ring finger in September 1997.  However, the Veteran contends he has repeatedly re-injured his right ring finger since the initial injury during active duty service.  As discussed above, a private nexus opinion received in March 2017 indicates the Veteran's current right ring finger disability is related to service when he got his hand caught in a rope.  However, this statement was the first evidence of record contending the Veteran's hand was caught in a rope in service, and therefore the March 2017 opinion may be based on incorrect facts.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Because the evidence of record indicates the Veteran has a current disability of the right ring finger, the Veteran has continuously contended that his current right finger disability is related to an injury during active duty service, but the private nexus opinion of record may be based on incorrect facts, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current right ring finger disability.

Similarly, the Veteran's service treatment records indicate the Veteran underwent a circumcision during service.  The Veteran testified before the Board that he has current disabilities related to the circumcision, including pain and erectile dysfunction.  The Veteran's VA and private treatment records indicate the Veteran has been prescribed medication for erectile dysfunction.  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current residuals of the circumcision performed during active duty service.

The Veteran was last afforded a VA examination of his service-connected PFB in May 2013.  The May 2013 VA examiner indicated that color photographs were taken in conjunction with that examination and submitted to the RO.  However, these photographs are not associated with the evidentiary record.  On remand, the AOJ should associate the color photographs with the record.  

Further, in the September 2015 notice of disagreement, the Veteran contended his shaving problem, or PFB, has gotten worse.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Similarly, the Veteran was last afforded a VA examination regarding his service-connected right foot disabilities in February 2012, and during the December 2016 hearing before the Board the Veteran testified that both service-connected right foot disabilities have gotten worse.  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity and manifestations of his service-connected PFB, puncture wound right foot with plantar warts, and callous right distal metatarsal.

On remand, the AOJ should also obtain any updated VA treatment records.  The AOJ should also undertake appropriate development to obtain any updated, relevant private treatment records from the Veteran's medical providers, to include Dr. A.B.  See December 2016 videoconference hearing testimony; see also October 2016 Orlando VAMC primary care E&M note (Veteran continues to see community physician Dr. B.).

Finally, in the January 2013 rating decision, the RO also denied the claim of entitlement to a TDIU.  In the February 2013 notice of disagreement, the Veteran's former representative indicated the Veteran disagreed with all issues decided in the January 2013 rating decision.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with the issue of entitlement to a TDIU.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his right ring finger, back, residuals of circumcision, PFB, and right foot disabilities.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include treatment records from Florida Hospital regarding the May 2013 treatment for a plantar wart, any treatment records from Associates in Dermatology dated from May 2014 to the present, and all treatment records from Dr. A.B. dated from October 2012 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. A.B. as identified in the December 2016 videoconference hearing transcript to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include the color photographs from the May 2013 VA skin examinations, and updated VA treatment records from July 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the May 2013 VA back examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of any current low back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all low back disabilities which are currently manifested, or which have been manifested at any time since March 2011.

The examiner should specifically address the diagnoses of record of low back muscle strain, degenerative arthritis, disc bulges, disc herniations, degenerative disc disease, and retrolisthesis.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's complaints and treatment for low back pain in May 1978 during service, and the Veteran's contentions that his current back disability began in Germany during active duty service and his back pain has continued since service.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability was caused by his service-connected right foot disabilities?

The examiner should specifically address the May 2012 contentions by the Veteran's former representative that the Veteran's service-connected right foot disabilities caused the Veteran to gain weight and/or the Veteran's gait has been altered due to favoring his right foot.  The examiner should also address the January 2011 VA feet examination indicating the Veteran's abnormal weight-bearing is evidenced by callosities. 

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability is aggravated by his service-connected right foot disabilities?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The complete rationale for all opinions should be set forth.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his current right ring finger disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right ring finger disabilities which are currently manifested, or which have been manifested at any time since March 2011.

The examiner should specifically address the Veteran's contention that his right ring finger is deformed and painful, and the March 2017 private physician statement indicating the Veteran is unable to flex or extend his right fourth digit.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ring finger disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's testimony that his right ring finger was injured in service when the iron part of a bunk bed was accidentally dropped onto his finger.  

The examiner should also address the February 1978 service treatment record regarding a complaint about one of the Veteran's fingers.  

The examiner should also specifically address the March 2017 private nexus opinion.

Finally, the VA examiner should note the Veteran has contended since December 1983 that he injured his right ring finger during active duty service, prior to the September 1997 VA treatment record indicating the Veteran dislocated his right ring finger.

The complete rationale for all opinions should be set forth.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current residuals of a circumcision.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

c) Please identify with specificity all residuals of a circumcision which are currently manifested, or which have been manifested at any time since September 2011.

The examiner should specifically address the Veteran's testimony that he experiences pain that is worse with intercourse, as well as erectile dysfunction.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the April 1981 service treatment record indicating the Veteran underwent a circumcision.  

The examiner should address the Veteran's contentions that he has experienced pain continually since service, and that his erectile dysfunction is related to his circumcision.

The complete rationale for all opinions should be set forth.

6. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected pseudofolliculitis barbae.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All findings should be reported in detail.

With regard to the Veteran's head, face, and neck, the examiner should describe the total area that is affected by his pseudofolliculitis barbae, as well as any treatment for the condition.  

The examiner should also determine whether the Veteran's pseudofolliculitis barbae has resulted in any scars and/or disfigurement.  The examiner should specifically address the Veteran's testimony that his shaving condition has resulted in scarring and darkening on both sides of his neck.  

The complete rationale for all opinions should be set forth.

7. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right foot disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail. 

The examiner should provide the following information: 

a) The examiner should clarify all current right foot diagnoses, as well as all right foot diagnoses manifested since August 2001.

The examiner should specifically address the diagnoses included in the Veteran's VA treatment records, to include hallux valgus, pes planus, calcaneal spurs, and degenerative changes.  The examiner should also address the diagnosis of a bone spur in the March 2017 private nexus opinion.

The examiner should specifically address whether each diagnosis is related to the Veteran's service-connected puncture wound right foot with plantar warts and/or the service-connected callous right distal metatarsal.

b) The examiner should describe all pertinent symptomatology associated with the Veteran's right foot disabilities.  

The examiner should address the May 2013 Florida Hospital discharge summary indicating the Veteran's was treated for a plantar wart.

The examiner should determine whether any service-connected right foot disability has resulted in any scars.

If a right foot injury is diagnosed, the examiner is asked to determine, if possible, whether the Veteran's right foot injury is mild, moderate, moderately severe, or severe in nature.

The examiner should specifically address the Veteran's contentions of chronic pain in his right foot, that he must walk on the sides of his foot to avoid the pain in the middle of his foot from the puncture wound, and his testimony that the pain usually is about a 7-8 out of 10 in severity, but can get up to a 10 out of 10.

The complete rationale for all opinions should be set forth.

8. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to a TDIU.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

9. After the above development has been completed, readjudicate the claims of entitlement to service connection for a right ring finger disability, a back disability, residuals of a circumcision, and entitlement to increased disability ratings for PFB, puncture wound right foot with plantar warts, and callous right distal metatarsal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


